DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 9-11, 16-20 and 21-26, drawn to an in-line six-cylinder internal combustion engine having a pair of EGR cylinders; a single turbocharger; and a twin-entry turbine of the single turbocharger includes two inlets connected to two separate exhaust gas conduits, classified in CPC F02B 37/025 and F02M 26/04.
II. Claims 12-15, drawn to an in-line six-cylinder internal combustion engine having a pair of EGR cylinders; the engine further having two turbochargers arranged in parallel, each turbine of the respective turbocharger being connected to a respective one of a plurality of common exhaust passages; each of the turbines having an outlet being connected with one of separate exhaust conduits which are joined at a common exhaust conduit connected to an aftertreatment system, classified in CPC F02B 37/001 and F02M 26/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct from one another in that the exhaust passages of the engine of invention I lead to inlets of a single turbine whereas the exhaust passages of the engine of invention II lead to respective inlets of separate turbines.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
This application contains claims directed to the following patentably distinct species
Species 1: Figs. 1-3;
Species 2: Fig. 4; and
Species 3: Fig. 5.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.  
Specifically, with respect to Species 1, Fig. 1 shows an in-line internal combustion engine having a pair of EGR cylinders; the engine further having two turbochargers arranged in parallel, each turbine of the respective turbocharger being connected to a respective one of a plurality of common exhaust passages; each of the turbines having an outlet being connected with one of separate exhaust conduits which are joined at a common exhaust conduit connected to an aftertreatment system.
With respect to Species 2, Fig. 4 shows an in-line internal combustion engine having a pair of EGR cylinders; a single turbocharger; a turbine of the single turbocharger includes two inlets connected to two separate exhaust gas conduits; and one outlet connected to an aftertreament system.
With respect to Species 3, Fig. 5 shows an internal combustion engine having six cylinders arranged in a V-configuration; two turbochargers arranged in parallel; and each turbine of the respective turbocharger being connected to an exhaust gas conduit of the respective cylinder bank.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NGOC T NGUYEN/            Primary Examiner, Art Unit 3799